DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed February 4, 2021. Claims 1-6, 11 and 12 were previously pending. Applicant amended claim 1 and cancelled claim 12. Claims 1-6 and 11 are under consideration.
Applicant’s cancellation of claim 12 obviated all rejections previously presented for this claim. Applicant’s amendment to claim 1 overcame the rejection of claims 1-6 and 11 under 35 U.S.C. 112, first and second paragraph. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 1-6 and 11 under 35 U.S.C. 101, Applicant argues the following:
“It is believed that the restructuring of claim 1 so as to be directed to a method of determining if an individual has colorectal cancer rather than to a method of determining if an individual is a candidate for further colorectal cancer screening overcomes this objection.
Specifically, claim 1 now positively recites the steps of the sigmoidoscopy or colonoscopy being carried out and a biopsy being performed on a tissue sample (if removed) for the diagnosis of the individual.

It is further noted that claim 1, as amended, is directed to a whole blood sample enriched for CD4 cells, peripheral blood monocyte cells, T-cells, CD8+ cells or combinations thereof.”
Response
However, as explained before, neither colonoscopy nor sigmoidoscopy are treatments. The additional step of performing biopsy is not a treatment step, either. Further, these steps are still conditional upon the patient having an expression level of NMT2 above a threshold.
The rejection is maintained.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a correlation between a level of NMT2 in a subject and the presence of colorectal cancer, which is a naturally-occurring correlation. 
The claims require collection of a whole blood sample and determination of gene expression (either mRNA or protein) for the NMT2 gene.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” flowchart is as follows:
I. Step 1: YES.
II. Step 2A: YES, since the claims are directed to a natural phenomenon.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exception (see below).
This judicial exception is not integrated into a practical application because the recited step of determining gene expression in a sample is well understood, conventional and routine in the art, as evidenced by the PubMed search for "gene expression" AND "colorectal cancer" AND (mRNA OR protein), which returned 3370 results, from about 1986-2012 (see attached).
Finally, the treatment step does not provide integration into the practical application since it is a conditional step: colonoscopy or sigmoidoscopy is performed if the patient’s NMT2 level is higher than the threshold. Further, colonoscopy and sigmoidoscopy as well as biopsy are not treatments, but diagnostic methods.  
In conclusion, the claims are not patent eligible under 35 U.S.C. 101.
7.	No references were found teaching or suggesting claims 1-6 and 11, but they are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 18, 2021